Citation Nr: 1817760	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-40 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to August 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDING OF FACT

An April 2016 rating decision granted service connection for bilateral hearing loss.


CONCLUSION OF LAW

There being no justiciable case or controversy, the issue of entitlement to service connection for bilateral hearing loss is moot and is dismissed. 38 U.S.C. § 7105 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran perfected an appeal as to the issue of entitlement to service connection for bilateral hearing loss in November 2014.  Thereafter, in an April 2016 rating decision, the RO granted service for bilateral hearing loss.  Consequently, the Veteran's appeal as to this matter has been rendered moot as the benefit has been fully granted.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  However, no such notice of disagreement has been received as to the April 2016 rating decision.

There being no justiciable case or controversy, the issue of entitlement to service connection for bilateral hearing loss is moot and must be dismissed. 38 U.S.C. § 7105.

ORDER

The appeal for service connection for bilateral hearing loss is dismissed.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


